Citation Nr: 1508589	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-48 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to increases in the ratings for herniated nucleus pulposus with degenerative disc disease of L5-S1 (low back disability), (currently assigned "staged" ratings of 10 percent from June 23, 2005 to January 25, 2009; 20 percent from May 1, 2009; and 40 percent from May 14, 2012).
 
2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which respectively, continued a 10 percent evaluation for low back disability and denied entitlement to TDIU, and continued a 10 percent evaluation for right lower extremity radiculopathy.  

In his December 2010 substantive appeal, the Veteran requested a Board hearing.  In August 2011, he withdrew this request.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) . 

In May 2012, the RO increased the Veteran's evaluation for service-connected low back disability to 40 percent, effective May 14, 2012.  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran was previously represented in this appeal by Disabled American Veterans (DAV).  However, in December 2010, the Veteran submitted a VA Form 21-22 appointing the Veterans of Foreign Wars of the United States (VFW) as his representative.  As such, the Board finds that the Veteran is currently represented by VFW.

In February 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 26, 2009, the Veteran's service-connected low back disability was manifested by pain, limitation of motion, forward flexion of the thoracolumbar spine greater than 30 degrees, and guarding severe enough to result in abnormal gait; neither favorable nor unfavorable ankylosis of the thoracolumbar spine has been shown.

2.  From May 1, 2009 to May 13, 2012, the Veteran's service-connected low back disability was manifested by pain, flare-ups, limitation of motion, and forward flexion of the thoracolumbar spine greater than 30 degrees; neither favorable nor unfavorable ankylosis of the thoracolumbar spine has been shown.

3.  From November 30, 2011 to February 1, 2012, the Veteran experienced incapacitating episodes due to his low back disability that required physician prescribed bed rest.

4.  From May 14, 2012, the Veteran's service-connected low back disability is manifested by pain, flare-ups, and limitation of motion; unfavorable ankylosis of the thoracolumbar spine is not shown.

5.  The Veteran's low back disability is manifested by no more than mild incomplete paralysis of the left lower extremity.

6.  The Veteran's radiculopathy of the right lower extremity is manifested by no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  Prior to January 26, 2009, the criteria for a 20 percent disability rating, and no higher, for the Veteran's service-connected low back disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

2.  From May 1, 2009 to November 29, 2011, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected low back disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

3.  From November 30, 2011 to February 1, 2012, the criteria for a 60 percent disability rating, and no higher, for the Veteran's service-connected low back disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

4.  From February 2, 2012 to May 13, 2012, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected low back disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

5.  From May 14, 2012, the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected low back disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

6.  The criteria for a 10 percent rating, and no higher, for neuropathy of the left lower extremity are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014). 

7.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his service-connected low back disability and radiculopathy of the right lower extremity.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall consideration

As was alluded to in the Introduction, the Board remanded the Veteran's claims in February 2014.  In essence, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the severity of his low back disability and radiculopathy of the right lower extremity and associate a report of the examination with his claims folder.  A review of the claims folder shows that the Veteran was subsequently afforded a VA examination for these disabilities in October 2014 and a report of the examination was associated with his claims folder.  Thereafter, the matter was readjudicated via a November 2014 supplemental statement of the case (SSOC).

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's low back disability and radiculopathy of the right lower extremity claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in December 2008, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, Social Security Administration (SSA) records, and postservice VA and private treatment records.  

The Veteran was afforded VA examinations in December 2008, February 2010, May 2012, and October 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  
The Board is cognizant of the fact that the Veteran's claims folder was not available during the December 2008 and February 2010 VA examinations.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his low back disability and radiculopathy of the right lower extremity.  Physical examinations were then performed that addressed all the relevant rating criteria.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has not requested a hearing before a Veterans Law Judge with respect to the claims on appeal.  

Accordingly, the Board will proceed to a decision as to the issues of entitlement to increased disability ratings for the Veteran's low back disability and radiculopathy of the right lower extremity.

Higher evaluation for low back disability

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See   
38 C.F.R. § 4.7 (2014).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2014).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5423 [intervertebral disc syndrome].  

The evidence of record indicates that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine.  See, e.g., the October 2014 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

Staged ratings are currently in effect for the Veteran's low back disability: the disability has been rated as 10 percent disabling prior to January 26, 2009; 20 percent disabling from May 1, 2009 to May 13, 2012; and 20 percent thereafter. Even so, VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The Board also notes that the Veteran has been awarded a temporary total evaluation (100 percent disability rating) for the low back disability from January 26, 2009 to April 30, 2009 based on surgical or other treatment necessitating convalescence. 

The Veteran was afforded a VA examination in December 2008.  He complained of low back problems and that he could not bend over or twist.  He also reported flare-ups and constant pain in the upper lumbar area with intensity of 5 and was a dull pain that became sharp if he moved and the intensity became a 7 or 8.  With regard to the flare-ups, he reported that when he has one, he cannot put on his clothes and moved slowly.  Although he still went to work, he missed one week due to the back pain.  Precipitating factors were any movement, bending, and twisting.  During a flare-up he had increased pain and additional limitation.  The episode would last for 10 minutes or up to 3 weeks.  The flare-ups would go away when he lied down.  He did not use any assistive devices.  He was able to walk one-fourth of a mile.  He primarily had problems with standing and motion.  He could not sit longer than 10-15 minutes and could not lift heavy objects.  He did not report any falls.  He did not do any recreational activities, although he could do activities of daily living.  However, he could not bend over when putting on pants, and had to lean forward to brush his teeth.  With respect to his occupation, the Veteran reported that he worked in security, and had to be careful when moving as he wore a utility belt which weighed 8-10 pounds.    

Upon physical examination, the VA examiner reported that the Veteran was well-developed and well-nourished who was in no acute distress.  The Veteran had tenderness in the lower part of the lumbar area, mainly on the right side.  There were no muscle spasms palpable.  Range of motion testing revealed forward flexion to 70 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 15 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 20 degrees with pain on motion.  There was additional limitation of motion with repetitive use.  The examiner noted that the Veteran's gait was "wide based" and that he slightly dragged the right leg.  The Veteran was unable to walk on his heels and toes, could not do tandem, and could not squat.  He was able to stand on his left leg, but could not stand on the right leg without holding onto an object.  An X-ray report of the lumbar spine revealed an impression of extensive degenerative changes at the lumbosacral junction and severe arterial sclerosis.  The examiner diagnosed the Veteran with intervertebral disk syndrome and could not determine additional limitations due to flare-ups on repetitive use without resorting to speculation.

The Veteran was provided a subsequent VA examination in February 2010.  He admitted to 4 weeks of prescribed bedrest one week prior to and 3 weeks following his low back surgery in January 2009 (a microdiscectomy, L4-L5, right lumbar micro-discectomy and foraminotomy) and he stated that he missed 5 months of work in the past 12 months due to the low back disability.  He returned to work on a part-time basis, and could not do the amount of bending, twisting, standing, sitting, or prolonged walking that is required of him in regard to his job as a security guard due to the low back pain.  Regarding impediments to activities of daily living, the Veteran reported that he had problems putting on his socks and shoes and occasionally putting his pants on .  He also stated that he had to lean forward to brush his teeth.  He was able to do some limited housework, such as vacuuming, although with any twisting or turning, he will have a flare-up.  He was able to drive, answer the telephone, and shop.  He continued to have lower back pain as well as stiffness, weakness, fatigability, lack of endurance, and incapacitation.  His pain was a 3 or 4 out of 10, and has pain at least 4 days a week.  He also had pain with sitting for 5 to 10 minutes and when standing for 5 to 10 minutes.  He could walk for 10 to 15 minutes before developing significant back pain.  He could not do any significant lifting or bending.  His flare-ups were a 7 or 8 out of 10 and were activity-related, directly based on the amount of activity he was doing, such as twisting wrong or carrying his utility belt wrong.  He did not use a back brace and did not have any injections.  He had physical therapy prior to his surgery but had to quit due to the pain.  He used ibuprofen for treatment with minimal response.  He had some minimal response with non-weight bearing.  He did not use assistive devices.

Upon examination, the VA examiner reported that the Veteran was in no acute distress and had a slightly antalgic gait with a right limp.  He was unable to walk on his heels or toes but could walk in tandem.  There was no heat, swelling, erythema, muscle atrophy, costovertebral tenderness, or spasms.  Active range of motion testing revealed forward flexion to 50 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The Veteran complained of pain with range of motion, and range of motion was limited by pain.  There was no additional limitation of motion noted.  There was no painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness, or instability except as noted.  There was also no loss of function with repetitive use (3 repetitions) except as noted.  Loss of function due to flare-ups could not be determined without resorting to speculation.  The examiner noted review of a January 2009 MRI which revealed an impression of posterolateral L4-L5 disk herniation on the right with displacement of the nerve root and thecal sac to the right of midline.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with objective findings of S1 radiculopathy, status post right lumbar micro-discectomy and foraminotomy L4-L5 and that there was mild to moderate functional limitations.  

The Veteran was afforded another VA examination in May 2012.  He reported receiving epidural injections since November 2010 with minimal improvement.  He had daily and constant pain which rated a 5 out of 10.  He had flare-ups which increased to a 10 out of 10 and were related to physical activity such as carrying groceries or standing for periods longer than 20 minutes.  He used a cane regularly for ambulation.  He was able to do his activities of daily living independently and was able to drive his car.  However, his neighbor assisted with some housekeeping duties, although he was able to load dishes into his dishwasher and do his own laundry.  

Upon physical examination, the VA examiner recorded range of motion testing of 20 degrees forward flexion, 15 degrees extension, 10 degrees right and left lateral flexion,  and 10 degrees right and left lateral rotation, all with no objective evidence of painful motion.  The examiner noted that range of motion testing was affected by effort, hypersensitivity, elevated BMI as the Veteran's weight was 278 pounds, and deconditioning.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of limitation in range of motion.  The examiner also reported no functional loss and/or functional impairment due to the low back disability.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and did not have guarding or muscle spasm of the thoracolumbar spine.  The examiner noted a review of an MRI dated January 2012 which revealed an impression of interval development of mild central spinal canal stenosis at L3-L4; larger recurrent disc herniation at L4-L5 on the right; anterior epidural lipomatosis at L5-S1; and mild, right greater than left neural foraminal narrowing at L5-S1.

The Veteran was provided another VA examination in October 2014.  He reported deep and throbbing low back pain with prolonged standing, sitting, or walking or stabbing pain with quick movements.  He also reported that bending over was painful and if he makes sudden moves (rotating at the waist), he has sharp pain in the low back.  He further reported that when he goes shopping, he uses an electric scooter.  He wears a back brace when he leaves home and uses a cane for his radiculopathy of the right lower extremity.  He reported falls when his leg gives out.  He stated that epidural injections gave him improvement for 2-3 months.  Physical therapy did not help his symptoms.  He has been told that he might need further surgery.  He stopped working as security guard in 2010.  

Upon physical examination, the VA examiner reported range of motion testing which revealed forward flexion to 20 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees, all with no objective evidence of pain on motion.  The Veteran did not have any additional limitation in range of motion following repetitive use testing.  He had functional loss manifested by less movement than normal.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, muscle spasm or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spine contour.  The examiner specifically reported no ankylosis of the spine.  The Veteran's spine was not manifested by deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted.  There was no loss of function with repetitive use, except as noted.  The examiner could not opine without resort to speculation a more definite loss of function.  

VA and private treatment records as well as treatment records from the Keesler Air Force Base Medical Center document treatment for the Veteran's low back disability.  An October 2008 VA X-ray revealed an impression of extensive degenerative changes at the lumbosacral junction and severe arterial sclerosis.  An August 2009 VA treatment record noted the Veteran's unsteady gait and his inability to bend or flex.  Another August 2009 VA treatment record indicates that the Veteran should avoid carrying any weight around his waist for the next 10 days.  A January 2009 report from the Veteran's previous place of employment notes that his employment limitations included no prolonged standing, sitting, walking, running, or lifting.  A January 2009 private treatment record from Dr. T.C. notes normal strength, sensation, reflexes, and gait, with no abnormal reflexes.  However, a January 2009 VA treatment record notes that the Veteran had a poor gait with a limp.  A November 2010 VA treatment record notes unsteady gait.  A private treatment record from T.S., M.D. documents epidural steroid injection treatment and that the Veteran has normal strength, sensation, reflexes, and gait.  See a private treatment record from Dr. T.S. dated January 2011.  A treatment record from D.O., M.D. dated April 2011 notes the Veteran's loss of balance, pain, weakness, fatigue, and inflexibility.  He was able to continuously sit for no more than 20 minutes and could continuously stand for no more than 10 minutes.  A private treatment record dated January 2011 documents the Veteran's difficulty with prolonged sitting, squatting, or walking.  Range of motion testing revealed forward flexion to 110 degrees, extension to 10 degrees, and lateral flexion to 20 degrees bilaterally, and rotation to 10 degrees.  A VA treatment record dated March 2011 notes that the Veteran should avoid prolonged standing, sitting, walking, or lifting more than 15 pounds.  A June 2011 report from the Keesler Air Force Base hospital indicates decreased range of motion.  A lumbar spine MRI dated January 2012 revealed an impression of interval development of mild central spinal canal stenosis at L3-L4; large recurrent disc herniation at L4-L5 on the right; anterior epidural lipomatosis at L5-S1; and mild, right greater than left neural foraminal narrowing at L5-S1.  Treatment records from the Biloxi Regional Medical Center dated from December 2010 to October 2014 document treatment for the Veteran's lower back pain which included epidural steroid injections.  A letter dated July 2014 from D.O., M.D., the Veteran's VA treatment provider, indicates that the Veteran still cannot do any sustained walking, sitting, standing, or lifting and must use a cane and wear a brace at all times.  

As discussed above, to warrant a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine between 30 degrees and 60 degrees; the combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Based on a review of the competent and probative evidence of record, the Board resolves the benefit of the doubt in the Veteran's favor and finds that a 20 percent disability rating is warranted for the Veteran's low back disability prior to January 26, 2009 under the General Rating Formula for Diseases and Injuries of the Spine.  Pertinently, the medical evidence indicates an abnormal gait.  In this regard, the Board reiterates the findings of the December 2008 VA examination which included a "wide based" gait and that the Veteran dragged his right leg.  Furthermore, the Veteran was unable to walk on his heels and toes, could not tandem, and could not squat.  Also, the Veteran was not able to stand on his right leg without holding onto an object to support himself.  As discussed above, VA and private treatment records further documented the Veteran's abnormal gait.  In light of the foregoing, the Board finds that the medical evidence arguably demonstrates guarding severe enough to result in an abnormal gait.  Therefore, a 20 percent disability rating is warranted prior to January 26, 2009.    

However, the Board finds that a disability rating in excess of 20 percent is not warranted for the period prior to January 26, 2009 as well as the period from May 1, 2009 to May 13, 2012 under the General Rating Formula for Diseases and Injuries of the Spine.  The Board observes that the record reflects that the Veteran has complained of low back pain throughout the course of this appeal.  However, as discussed above, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's back disability results in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Review of the evidence of record reveals that the Veteran's low back symptomatology does not approach a 40 percent disability rating.  With respect to favorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the period under consideration.  Moreover, the competent and probative evidence does not demonstrate that the Veteran has maintained forward flexion 30 degrees or below.  Specifically, the December 2008 and February 2010 VA examinations noted forward flexion of 70 degrees and 50 degrees, respectively.  Also, a private treatment record dated January 2011 noted forward flexion to 110 degrees.  There is no competent and probative evidence of record which documents any other forward flexion testing during this period.  Accordingly, a 40 percent disability rating of the Veteran's low back disability is not warranted prior to January 26, 2009 and from May 1, 2009 to May 13, 2012.

The Board also finds that a disability rating in excess of 40 percent is not warranted for the Veteran's low back disability from May 14, 2012.  As discussed above, to warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal, to include the period under consideration.  As such, a 50 percent disability rating of the Veteran's low back disability is not warranted from May 14, 2012.
In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his low back disability, notably his difficulty walking and standing.  Further, he reported that he experiences pain and reports flare-ups as a result of his low back disability.  

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints which warrant an increased disability rating.  In particular, as indicated above, the February 2010, May 2012, and October 2014 VA examiners all indicated no additional loss of motion on repetitive range of motion testing.  Pertinently, the February 2010 VA examiner noted mild to moderate functional limitations and the May 2012 VA examiner noted the absence of functional loss and/or functional impairment.  The examiner further noted that the Veteran's low back disability results in "mild" functional limitations.  The Board acknowledges that October 2014 VA examiner reported functional loss manifested by less movement than normal.  However, the examiner also reported no spine deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, atrophy, incoordination, or instability.  Also, although the December 2008 VA examiner reported additional limitation of motion with repetitive use, the Veteran's forward flexion at that time was 70 degrees and he was able to do his activities of daily living.  The Board is therefore unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  Further, as will be discussed below, the Board finds that the Veteran is entitled to a 40 percent disability rating from December 22, 2008 to January 25, 2009 and a 60 percent disability rating from November 30, 2011 to February 1, 2012 based on incapacitating episodes due to the low back disability that required physician prescribed bed rest.  The Board further finds that the assigned disability ratings adequately compensate the Veteran for any functional impairment attributable to his low back disability.  See 38 C.F.R. §§ 4.41, 4.10 (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has contended that his low back disability causes flare-ups, pain, and interference in daily activities.  The Board notes his report at the February 2010 VA examination that he had 4 weeks of prescribed bed rest one week prior to his January 26, 2009 surgery.  The Board observes that 4 weeks one week prior to the Veteran's January 2009 surgery was December 22, 2008.  On that date, the Veteran was afforded the VA examination for his low back disability discussed above.  Crucially, as discussed above, the VA examination report indicates that the Veteran was able to walk up to one-fourth of a mile and he could do his activities of daily living.  The examiner noted that the Veteran was well-developed and was in no acute distress.  There was no mention of incapacitating episodes or that the Veteran required bed rest.  Also, January 2009 employment treatment records show that while the Veteran was excused from work and that he was to avoid prolonged standing, sitting, and walking and to avoid running and lifting, there was no mention of bed rest specifically.  There is no other evidence indicating that the Veteran experienced incapacitating episodes requiring prescribed bed rest during this period.  As such, the Board finds that the competent and probative evidence does not support incapacitating episodes requiring prescribed bed rest prior to the Veteran's January 2009 surgery sufficient to warrant an increased disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Also, with regard to the Veteran's statement at the February 2010 VA examination that he was prescribed bed rest for 3 weeks following the January 2009 surgery, the Board reiterates that during this period, he is in receipt of a temporary total (100 percent) disability rating and therefore, an increased disability rating is not warranted.  

However, the Board notes that D.O., M.D., a VA physician, reported in a statement received by VA in December 2014 that the Veteran was on physician prescribed bed rest from November 30, 2011 to February 1, 2012 due to his low back disability and sciatica.  He reported that during that time, the Veteran was prescribed morphine for severe pain with little relief, and that a neighbor/friend provided house cleaning and meal preparation.  Although Dr. D.O. also reported in a May 2012 letter that the Veteran was on bed rest from November 30, 2011 to December 30, 2011 and that the Veteran reported at the May 2012 VA examination that he did not have incapacitating episodes over the past 12 months due to intervertebral disc syndrome, the Board will resolve the benefit of the doubt in the Veteran's favor and find that he suffered from incapacitating episodes requiring physician prescribed bed rest from November 30, 2011 to February 1, 2012.  In this regard, the Board notes that there is no evidence to support a finding that the Veteran did not require prescribed bed rest during this period.  As noted above, a 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and that a 60 percent rating is the maximum rating.  Thus, the Board finds that the Veteran is entitled to a 60 percent disability rating from November 30, 2011 to February 1, 2012 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The remainder of the record is absent evidence of prescribed bed rest by a physician due to intervertebral disc syndrome during any other period under consideration.  
Therefore, the Veteran's service-connected low back disability does not warrant an increased disability rating alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any other time during the course of this appeal.

The Board notes that assigning a 60 percent disability from November 30, 2011 to February 1, 2012 and maintaining the assigned 20 percent disability rating from February 2, 2012 to May 13, 2012 as well as the 40 percent disability rating from May 14, 2012 thereafter does not constitute a reduction in rating that is subject to the provisions of 38 C.F.R. §§ 3.105 or 3.344.  This is because prior to the instant decision, the Veteran's low back disability was rated 20 percent disabling from May 1, 2009 to May 13, 2012.  In O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007), the Court held that where the Board, in one decision, assigns a higher rating for a period of time, and assigned a lower rating for a later period of time, the provisions of 38 C.F.R. § 3.105 are not applicable.  In Singleton v. Shinseki, 23 Vet. App. 376 (2010), the Court extended this reasoning to 38 C.F.R. § 3.344 .

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Veteran is currently in receipt of a separate 10 percent disability rating for radiculopathy of the right lower extremity.  As indicated above, he has appealed the assigned disability rating, and his claim for an increased rating will be discussed below.  However, he has also complained of pain radiating to his left lower extremity.  See, e.g., a VA treatment record dated August 2009.  

Criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, outline the degrees of disability compensation available for impairment of the sciatic nerve.  A maximum schedular rating of 80 percent is awarded for complete paralysis of the foot.  A 60 percent rating is awarded for severe incomplete paralysis with marked muscular atrophy; a 40 percent rating is awarded for moderately severe incomplete paralysis; a 20 percent rating is awarded for moderate incomplete paralysis; and a 10 percent rating is awarded for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).   The term "incomplete paralysis" with peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Based on a review of the evidence of record, the Board resolves the benefit of the doubt in the Veteran's favor and finds that a 10 percent disability rating is warranted for neurological impairment of the Veteran's left lower extremities.  In this regard, the competent and probative evidence indicates that the Veteran has mild neurological impairment of the left lower extremity.  Notably, the December 2008 VA examiner reported 4/5 power in the left lower extremity as well as absent deep tendon reflexes, knee jerks, and ankle jerks.  Also, the February 2010 and October 2014 VA examiners documented 1+ deep tendon reflex in the left knee and ankle.  Further, private treatment records from Biloxi Regional Medical Center have as recently as October 2014 noted disk protrusion, L4-L5, causing radiculopathy.  However, the objective evidence is absent any other indication of neurological impairment of the left lower extremity sufficient to evaluate the severity of the Veteran's neuropathy of the left lower extremity as moderate.  Pertinently, the February 2010 and October 2014 VA examinations indicated normal neurological findings of the left lower extremity except as noted above.  The May 2012 VA examination documented a completely normal left lower extremity examination.  Therefore, the Board finds that a 10 percent disability rating and no higher is warranted for neurological impairment of the left lower extremity.  

The Board notes that the report of the May 2012 and October 2014 VA examiners indicating that there is a postsurgical scar across the Veteran's back which is consistent with the Veteran's reported surgical history.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in November 2008. Therefore, the post October 2008 version of the schedular criteria is applicable.
Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that are deep and nonlinear and has an area or area of at least 6 square inches (30 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.

Crucially, the competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Specifically, the May 2012 and October 2014 VA examiners reported that the Veteran's scar is not painful or unstable, and that the total area of the scar is not greater than 39 square cm.  There is no competent and probative evidence to the contrary.   Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar.    

The Board additionally notes that although the Veteran has been diagnosed with degenerative arthritis of the lumbar spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2014) [the evaluation of the same disability under various diagnoses is to be avoided].

Finally, the Veteran reported to the February 2010 VA examiner that he had problems controlling his bladder prior to his January 2009 surgery, but that had since resolved.  He also reported to Dr. T.C. in January 2011 that he has had "some" urinary frequency which comes and goes.  However, the remainder of the competent and probative evidence is absent any bladder impairment.  Indeed, there is no medical evidence of any diagnosed bladder or bowel dysfunction associated with the Veteran's low back disability.

Higher evaluation for radiculopathy of the right lower extremity

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran's radiculopathy of the right lower extremity is rated under Diagnostic Code 8520, as analogous to an impairment of the sciatic nerve.  For complete paralysis, marked by dangle and drop of the foot, with no active movement of the muscles below the knee possible, and weakened or (very rarely) lost flexion of knee, an 80 percent evaluation is assigned.  For lesser degrees of impairment, or incomplete paralysis, lower ratings are assigned.  Mild impairment is rated 10 percent, moderate impairment is 20 percent, and moderately severe impairment is 40 percent.  Severe impairment, with marked muscle atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8520.

The Veteran was provided a VA examination in May 2012.  He experienced numbness and pain in his right leg after walking 2 blocks, and on a good day, he could walk 1/4  a mile.  There was no constant pain, moderate intermittent pain, no paresthesias and/or dysesthesias, and moderate numbness.  The Veteran used a cane regularly for ambulation.  Upon examination, knee extension, hip flexion, ankle plantar flexion, ankle dorsiflexion, and great toe extension was reported as 5/5 strength testing.  The Veteran did not have muscle atrophy.  Deep tendon reflex was 1+ in the knee and ankle.  Sensory examination was normal, and there were no signs of trophic changes.  Straight leg testing was normal.  The Veteran's gait was not normal.  Pertinently, the VA examiner reported normal findings with regard to the sciatic nerve as well as normal findings regarding the external popliteal, musculotaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obdurator, external cutaneous, and ilio-inguinal nerves.  The examiner reported "mild" radiculopathy findings.  The examiner reported that the Veteran's radiculopathy did not affect his ability to work.  

The Veteran was afforded another VA examination in October 2014.  He continued his complaints of numbness, tingling, and weakness in the right leg.  He has had falls when the leg gives out.  He reported no constant pain, mild intermittent pain, mild paresthesias and/or dyesthesias, and mild numbness.  The Veteran occasionally wore a back brace and regularly used a cane.  Upon examination, knee extension, hip flexion, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all reported as 4/5 strength testing.  Deep tendon reflex in the knee and ankle were 1+.  Sensory examination was normal in the thigh/knee and lower leg/ankle but decreased in the foot/toes.  The examiner did not report trophic changes, but the Veteran's gait was slightly antalgic due to his low back disability and sciatica.  Crucially, the examiner reported mild incomplete paralysis of the sciatic nerve.  Normal findings were reported with regard to the external popliteal, musculotaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obdurator, external cutaneous, and ilio-inguinal nerves.  The examiner noted that the Veteran's sciatica affects his employment in that he has pain with prolonged standing and walking as well as pain with bending and twisting.    

The Board notes that VA and private treatment records as well as records from the Keesler Air Force Base hospital document treatment for the Veteran's radiculopathy of the right lower extremity.  A January 2011 record from the Keesler Air Force Base hospital notes that the Veteran's lumbar radiculopathy improved with steroid injections.  Another treatment record dated June 2011 notes a positive straight leg test and numbness of the right lateral thigh.  However, strength was intact, and reflexes were normal.  A June 2011 VA treatment record indicates that the Veteran's gait and neurological symptoms were grossly intact, although a November 2011 VA treatment record notes a slow gait and assessment of acute right sciatica.  Private treatment records from the Biloxi Regional Medical Center dated from December 2010 to October 2014 document treatment for the Veteran's right leg pain and numbness which included epidural steroid injections and diagnoses of disk protrusion at L4-L5 which caused radiculopathy.  A letter dated July 2014 from D.O., M.D., the Veteran's VA treatment provider, indicates that the Veteran still cannot do any sustained walking, sitting, standing, or lifting and must use a cane and wear a brace at all times.  The Board notes, however, that Dr. D.O. did not specify that these symptoms were specifically due to the right lower extremity radiculopathy.  

The Board finds that the criteria for assignment of an increased evaluation for radiculopathy of the right lower extremity is not met.  The Board notes the Veteran's complaints of numbness, tingling, and weakness in the right leg as well as his slightly altered gait.  The May 2012 VA examination report also notes moderate intermittent pain and moderate numbness.  However, the October 2014 VA examination only documented mild intermittent pain and numbness as well as mild paresthesias/dyesthesias.  Moreover, the Veteran's medical findings of 4/5 strength testing, 1+ deep tendon reflex, and decreased sensation in the foot/toes but otherwise normal sensation findings are consistent with mild disability.  As discussed above, the May 2012 and October 2014 VA examiners pertinently assessed "mild" radiculopathy severity.  Further, although straight leg testing was positive during the June 2011 evaluation at the Keesler Air Force Base Hospital, straight leg testing was negative during the May 2012 VA examination.  As a result, the evidence as a whole shows that the overall level of functional impairment resulting therefrom is no more than mild during the period of time covered by this claim.  

The Board observes that the severity of the Veteran's symptomatology in his right lower extremity has been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted.  Hart, supra.  At no point does the record reflect more severe symptoms than those associated with the 10 percent disability rating assigned under Diagnostic Codes 8520.

In sum, the preponderance of the evidence is against a finding that the level of disability due to radiculopathy is greater than mild in light of findings of mildly reduced deep tendon reflexes, sensation, strength testing, and slightly altered gait.   

Extraschedular consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability and neuropathy of the right and left lower extremities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran's low back disability symptoms are primarily limitation of motion and his neuropathy symptoms are primarily numbness, decreased reflex, and decreased sensation.  These are the types of symptoms contemplated in the current 20 and 40 percent ratings for the low back disability under Diagnostic Code 5243 and the 10 percent ratings under Diagnostic Code 8520 for the neuropathy of the right and left lower extremities.  Thus, the Veteran's schedular ratings under Diagnostic Codes 5243 and 8520 are adequate to fully compensate him for his low back disability with associated neuropathy of the right and left lower extremities.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his service-connected low back disability and neuropathy of the right lower extremity combined with his other service-connected disabilities which includes bilateral hearing loss and tinnitus results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Therefore, referral for consideration of an extraschedular evaluation is not warranted. 
 

ORDER

Entitlement to a 20 percent disability rating for a low back disability prior to January 26, 2009 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for a low back disability from May 1, 2009 to November 29, 2011 is denied.

Entitlement to a 60 percent disability rating for a low back disability from November 30, 2011 to February 1, 2012 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for a low back disability from February 2, 2012 to May 13, 2012 is denied.

Entitlement to a disability rating in excess of 40 percent for a low back disability from May 14, 2012 is denied.  
 
Entitlement to a 10 percent evaluation for neuropathy of the left lower extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.


REMAND

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a  substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2014).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).
A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating  agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a)  (2014).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2014).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran asserts that his service-connected disabilities, primarily his low back disability and his radiculopathy of the right and left lower extremities, prevent him from working and that a TDIU rating is therefore warranted.  See, e.g., the Veteran's claim for TDIU dated April 2010.  A review of the record reveals that the Veteran was last employed in 2010 as a security guard, and that his highest level of education was completing high school.  

The Veteran is currently in receipt of a 40 percent rating for his low back disability, 10 percent for right lower extremity neuropathy, 10 percent for left lower extremity neuropathy, 10 percent for tinnitus, and zero percent (noncompensable) for a bilateral hearing loss disability.  These are currently his only service-connected disabilities.  As his low back disability and neuropathy disabilities arise from a common etiology, the Board has considered the disabilities as one disability.  However, he does not meet the percentage criteria for a schedular TDIU rating under 38 C.F.R § 4.16(a) (2014).  As such, the Board must consider whether the Veteran is entitled to a TDIU evaluation on an extraschedular basis.  

As discussed above, under VA's governing regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation. 

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  Moreover, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd, held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. 

The Board notes that there are multiple conflicting opinions of record as to whether the Veteran is precluded from obtaining substantial gainful occupation due to his low back disability and neuropathy.  

As to the negative opinions, the February 2010 VA examiner opined that the Veteran would be unable to perform any type of physical labor, but should be able to perform sedentary work.  The examiner noted that the Veteran was able to do the vast majority of his activities of daily living and did not have any problems putting on his socks and occasionally putting on his pants.  He also had difficulty brushing his teeth at times and had significant problems at his work as a security guard when he had to carry his gun belt.  He was unable to do the amount of standing, twisting, sitting, bending, and lifting that is required of him in regards to his security guard duties.  

The May 2012 VA examiner opined that the although the Veteran's low back disability impacted his ability to work, and that he would have difficulty performed physical employment that would require lifting, bending, twisting, or climbing.  However, he could perform sedentary employment.  

Additionally, a VA examiner reviewed the Veteran's claims folder in March 2014 and opined that the Veteran would not be able to do physical work due to the limitations of bending, lifting, carrying, prolonged standing, and walking.  However, the examiner opined that the Veteran would be capable of sedentary work if he chose to.  The examiner's rationale for finding that the Veteran would be capable of sedentary work was based on his finding that the Veteran would not be engaged in prolonged standing or walking (no more than 20 minutes combined per hour), no bending (no more than 6 times per hour), no lifting (no lifting of over 25 pounds, no repetitive lifting of 5-15 pounds no more than 6 times per hour).  Furthermore, the Veteran was able to perform his activities of daily living and could travel outside of his home.  The VA examiner reiterated these findings in the October 2014 VA examination report as the examiner found that the Veteran did not appear to be in any discomfort when he sat for a prolonged period.  The examiner further noted a review of his X-ray and MRI reports as well as the physical examination for finding that the Veteran would be able to function in sedentary employment.  

The Board finds that the opinions rendered by the February 2010, May 2012, and October 2014 VA examiners are inadequate for evaluation purposes.  Specifically, the February 2010 and May 2012 VA examiners did not provide any rationale as to why the Veteran would be capable of sedentary employment.  Although the October 2014 VA examiner provided a rationale, he did not address the impact of the Veteran's education on his ability to obtain such sedentary employment.  Notably, the February 2010 VA examiner determined that the Veteran would not be able to continue his duties as a security guard due to the low back disability.  It is therefore unclear as to what type of sedentary employment the Veteran would be able to obtain given his education.  The Board further notes that none of the examiners addressed the impact of the Veteran's bilateral hearing loss disability on his ability to obtain substantial gainful employment.

In contrast to the VA opinions, there are opinions of record indicating that the Veteran is unemployable due to the low back disability and neuropathy.  In particular, R.B., M.D. indicated in an August 2010 letter that the Veteran is unemployable due to the low back disability.  He reported that the Veteran's low back disability caused limited activity and no prolonged standing, sitting, and walking.  Dr. R.B. noted that the Veteran should avoid any activity that would increase strain on his back.  

Also, E.M., M.D., opined in a February 2012 letter that the Veteran is unemployable due to his unresolved sciatica because his right leg radiculopathy results in his inability to perform any sustained walking, prolonged sitting, standing, or lifting over 10 pounds.  She further reported that the functional impairment also means that sedentary employment would be feasible as he is unable to sit for greater than 20 minutes.  

Finally, D.O., M.D., a VA physician, reported in a May 2012 letter that the Veteran is clinically unemployable due to the low back disability and sciatica.  Dr. D.O. reported that the Veteran is unable to do any sustained walking, sitting, standing, or lifting.  He further reported that sedentary employment is not an option.  Dr. D.O. reiterated these findings in a July 2014 letter wherein he indicated that the Veteran is not capable of physical or sedentary employment due to his low back disability which prevents any sustained walking, sitting, standing, or lifting.    
As noted above, the Veteran currently does not meet the schedular criteria for a TDIU rating.  However, in light of the aforementioned lay and clinical evidence suggesting that he is unable to work due to his service-connected low back disability and associated neuropathy, the Board finds that a remand is warranted in order for the AOJ to refer his TDIU claim for extraschedular consideration in the first instance.  Moreover, although the Veteran was afforded a VA examination in October 2014 for his TDIU claim, there was no discussion as to the impact of his education for obtaining substantially gainful employment as well as the functional impairment due to the bilateral hearing loss disability and tinnitus.  Accordingly, he should be afforded a VA examination to determine such on remand. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate professional with regard to his claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  

The examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include the herniated nucleus pulposus with degenerative disc disease of L5-S1 and associated neuropathy of the right and left lower extremities, bilateral hearing loss disability, and tinnitus.  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.  The examiner must also address the Veteran's ability to obtain substantial gainful employment given his level of education and the type of employment he would be able to obtain.

A full and complete rationale for any opinions expressed is required.

2. Thereafter, refer this case to the Director of Compensation and Pension Service or other appropriate authority for consideration of whether the Veteran is entitled to TDIU under § 4.16(b). 

3. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange any additional development indicated.  Then readjudicate the TDIU claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


